Citation Nr: 0123467	
Decision Date: 09/26/01    Archive Date: 10/02/01

DOCKET NO.  96-07 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for carpal tunnel syndrome of the right wrist.

2.  Entitlement to an initial evaluation in excess of 10 
percent for carpal tunnel syndrome of the left wrist.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from October 1973 to 
February 1994.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 1994 rating decision of the Regional 
Office (RO) that granted service connection for tendonitis of 
both wrists, and assigned a noncompensable evaluation, 
effective March 1994.  The veteran disagreed with the 
assigned ratings.  Subsequently, based on the receipt of 
additional evidence, including the report of a Department of 
Veterans Affairs (VA) examination conducted in April 1996, 
the RO, by rating action dated in February 1997, 
recharacterized the veteran's service-connected bilateral 
wrist disability as carpal tunnel syndrome of each wrist, and 
assigned a 10 percent evaluation for each wrist, effective 
March 1994.  When this case was previously before the Board 
in October 1999, it was remanded for additional development 
of the record.  The case is again before the Board for 
appellate consideration.

The Board notes that in its October 1999 decision, it denied 
service connection for a sinus disability, to include as 
being due to an undiagnosed illness and for allergic skin 
disability, to include as being due to an undiagnosed 
illness.  Accordingly, this decision is limited to the issues 
noted on the preceding page.

Finally, the Board points out that in an informal hearing 
presentation dated in August 2001, the veteran's 
representative raised the issue of clear and unmistakable 
error in the December 1994 rating action in the failure to 
consider the bilateral factor with respect to the veteran's 
bilateral knee disability.  This matter is referred to the RO 
for appropriate consideration.  


REMAND

In its October 1999 remand, the Board requested that the 
veteran be examined by an "appropriate specialist."  It is 
noted that a VA general medical examination was conducted in 
January 2000.  Apparently, the veteran was scheduled for a 
peripheral nerves examination in December 2000.  Although it 
was indicated that the veteran failed to report for the 
examination, his representative asserts that there is no 
indication in the record that he was notified of the 
examination.  The Board observes that there is no letter in 
the file showing that the veteran was advised of the date and 
place of the examination.

In addition, the United States Court of Appeals for Veterans 
Claims (Court) has held that when a Diagnostic Code provides 
for compensation based solely upon limitation of motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 (2000) must also be 
considered, and that examinations upon which the rating 
decisions are based must adequately portray the extent of 
functional loss due to pain "on use or due to flare-ups."  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  The record 
shows that the RO has not considered these provisions.  The 
Board is obligated by law to ensure that the RO complies with 
its directives, as well as those of the Court.  The Court has 
stated that compliance by the Board or the RO is neither 
optional nor discretionary.  Where the remand orders of the 
Board or the Court are not complied with, the Board errs as a 
matter of law when it fails to ensure compliance.  Stegall v. 
West, 11 Vet. App. 268 (1998).

When entitlement or continued entitlement to a benefit cannot 
be established or confirmed without a current VA examination 
or re-examination and a claimant, without good cause, fails 
to report for such examination, or reexamination, action 
shall be taken in accordance with paragraph (b) or (c) of 
this section as appropriate.  Examples of good cause include, 
but are not limited to, the illness or hospitalization of the 
claimant, death of an immediate family member, etc.  
38 C.F.R. § 3.655(a) (2000).

When a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record. When the 
examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit which was 
previously disallowed, or a claim for increase, the claim 
shall be denied." (Italics added.)  38 C.F.R. § 3.655(b) 
(2000).

The veteran has not been informed of the provisions of 
38 C.F.R. § 3.655, nor was he afforded an opportunity to 
explain his failure to report for the examination.  

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  This 
liberalizing law is applicable to this appeal.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  To implement the 
provisions of the law, the VA promulgated regulations 
published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  
The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also includes new 
notification provisions.  Specifically, it requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

Accordingly, this case is REMANDED for the following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for 
disability of each wrist since his 
separation from service.  After securing 
the necessary release, the RO should 
obtain any records that have not already 
been associated with the claims folder.

2.  The RO should apprise the veteran of 
the provisions of 38 C.F.R. § 3.655, and 
request that he explain why he believes 
he had "good cause" for his failure to 
report for his scheduled VA examination.  
If the veteran provides such "good 
cause," he should be afforded VA 
orthopedic and neurologic examinations to 
determine the nature and severity of his 
bilateral wrist disability.  The 
orthopedic examiner should comment on any 
functional impairment due to pain and the 
pathology associated with pain should be 
described.  With respect to the 
subjective complaints of pain, the 
examiner should be requested to 
specifically comment on whether pain is 
visibly manifested on movement of the 
joints, the presence and degree of, or 
absence of, muscle atrophy attributable 
to the service-connected disability and 
the presence or absence of any other 
objective manifestation that would 
demonstrate disuse or functional 
impairment due to pain attributable to 
the service-connected disability.  The 
claims folder should be made available to 
the examiners for review in conjunction 
with the examinations.  

3.  If the veteran fails to provide 
"good cause" for his failure to report 
for the scheduled VA examination, or 
having provided "good cause" for his 
failure to report for the previously 
scheduled examination, he fails to report 
for the rescheduled VA examinations 
without "good cause," the RO should 
adjudicate the claim under the provisions 
of 38 C.F.R. § 3.655.

4.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 1991 & 
Supp. 2001) are fully complied with and 
satisfied. 

5.  Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	U. R. POWELL 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





